Citation Nr: 1526215	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-07 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1985 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

In June 2014, the Veteran submitted a VA Form 21-509, Statement of Dependency of Parents.  His claim of entitlement to additional compensation based upon the dependency of his parents has not yet been adjudicated by the AOJ.  In addition, in a January 2015 statement in lieu of a VA Form 646, the Veteran's representative indicated that the Veteran's claim for a combined total disability evaluation had not yet been addressed by the AOJ.  Likewise, in an April 2015 brief, the representative raised the issues of entitlement to increased ratings for the Veteran's service-connected depression, Crohn's disease, and back condition associated with Crohn's disease.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran does meet the schedular criteria for TDIU.
 
2.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the claim for TDIU stems from a June 2010 claim for an increased rating for depression.  During the course of the appeal, the Veteran asserted that his depression interfered with his ability to work.  As such, a claim for TDIU had been reasonably raised by the Veteran, and it was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO had provided the Veteran with a notice letter in September 2010 in connection with his claim for an increased evaluation.  While the notice letter did not specifically inform the Veteran of what the evidence must show to establish entitlement to TDIU, the Board finds that there is no prejudice in proceeding with adjudication of the case.  In this regard, the Veteran was provided with the law and regulations pertaining to TDIU in the January 2013 statement of the case (SOC), and the RO explained the basis for its denial in both the January 2011 rating decision and the SOC.  Thus, the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

Moreover, the Board notes that the Veteran has been represented throughout the course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any outstanding records that are relevant to the issue being decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination in December 2010 in connection with his claim for TDIU. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 VA examination report is adequate to decide the case.  The VA examiner provided an opinion with supportive rationale pertaining to the functional impairment of the service-connected disabilities on the Veteran's employment.  The VA examiner also reviewed the Veteran's claims file and considered his medical history. 

Moreover, as discussed below, the evidence shows that the Veteran is currently employed.  As such, any additional opinion would not be helpful to the claim.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is a recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for depression (70 percent disabling), Crohn's disease (60 percent disabling), a back condition associated with Crohn's disease (20 percent disabling), hemorrhoids (10 percent disabling), and recurrent right shoulder dislocations (10 percent disabling).  The combined evaluation is 90 percent.  Thus, the Veteran meets the scheduler criteria for TDIU.

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities.  Significantly, the Veteran has been employed throughout the course of the appeal.  In this regard, the December 2010 VA examiner noted that the Veteran was employed as a licensed practical nurse (LPN).  In an October 2010 VA mental disorders examination, the Veteran indicated that he worked part-time as a LPN.  In a December 2013 VA treatment note, he reported that he worked as a LPN in a nursing home.  In a VA treatment note dated in August 2014, the Veteran indicated that he was employed as a nurse full-time.  In a VA treatment note dated four days later, in August 2014, he indicated that he was working as a visiting nurse and had to cut back significantly to care for his aging parents.  Indeed, he reported that he had moved in with his mother and acted as her primary caregiver.  In an October 2014 VA treatment note, the Veteran reported that he had worked as a psychiatric LPN for 27 years.  There is no indication that the Veteran has been unemployed at any point during the appeal period.  Rather, it is clear that the Veteran has been employed as an LPN and also demonstrated that he is able to perform those duties as the primary caretaker for his mother.

In an August 2014 VA treatment note, the Veteran related that he felt emotionally exhausted and that his depressive symptoms were worse after relating with patients in his role as a visiting nurse.  In an October 2014 VA treatment note, he reported that he often felt fatigued and that caring for ill patients had been stressful for him over the years; however, he also stated that he felt that he was able to perform his duties at work.  Thus, the Veteran himself has suggested that he is able to work.  The Board does acknowledge the Veteran's assertions that his depression interferes with work and causes difficulties for him at his job, such as irritability and fatigue.  However, the Board notes that such symptomatology is already contemplated in the currently assigned 70 percent evaluation for depression.  38 C.F.R. § 4.130, Diagnostic Code 9434.  These difficulties alone do establish that he is unable to obtain or maintain employment, but rather show that he has some level of impairment while working.

In addition, after reviewing the Veteran's records, the December 2010 VA examiner opined that it was less likely than not that the Veteran's service-connected disabilities precluded his gainful employment.

Moreover, the Veteran has not alleged, nor does the evidence show, that any of his other service-connected disabilities render him unemployable.  In an April 2015 brief, the Veteran's representative contended that Crohn's disease caused the Veteran to spend more time away from his job attending to bowel issues than with his work assignments and that his back gave out so often that it caused him to sit or stand without performing his assigned work duties.  However, the representative's arguments show that the Veteran remains gainfully employed despite his service-connected disabilities.

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his combined 90 percent disability evaluation, the evidence does not show that the service-connected disorders alone preclude gainful employment.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2014).  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is not warranted.








ORDER

Entitlement to TDIU is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


